Citation Nr: 1628663	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-27 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative arthritis, status post left total knee replacement, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for the residuals of a right testicular cyst excision, including right testicle atrophy and impotence.

3.  Whether a July 11, 2012, rating decision assigning a 20 percent rating for the residuals of a right testicular cyst excision, including right testicle atrophy and impotence, effective from October 26, 2010 should be revised on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1974 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, and from a March 2013 rating decision issued by the RO in Reno, Nevada.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into account those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination of his left knee in September 2012, nearly four years ago.  In a June 2016 statement, the Veteran's representative reported that the Veteran's condition has worsened.  The record thus raises the possibility that the Veteran's left knee degenerative arthritis, status post left total knee replacement, might now be more severe than the September 2012 examination report reflects.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A remand for a new examination is thus warranted.

In a July 2012 rating decision, the Honolulu RO granted a 20 percent rating for the residuals of a right testicular cyst excision, including right testicle atrophy and impotence, effective October 26, 2010.  In a March 2013 rating decision, the Reno RO determined that the July 2012 rating decision was clearly and unmistakably erroneous and retroactively reduced the rating to noncompensable.  On the same day, the Reno RO issued a statement of the case (SOC) with regard to the issues of entitlement to increased ratings for the Veteran's left knee and right testicle.  In his June 2013 substantive appeal (VA Form 9), the Veteran expressed his belief that the proper rating for his right testicle was 20 percent.  Under the regulations in effect at the time, this was sufficient to constitute a valid notice of disagreement with the March 2013 decision regarding clear and unmistakable error.  38 C.F.R. § 20.201 (2012).  The RO has not issued a SOC with regard to this issue.  When a notice of disagreement has been filed with regard to an issue and a SOC has not been issued, the appropriate action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Because it is inextricably intertwined with the issue of clear and unmistakable error, the issue of entitlement to an increased rating for the residuals of a right testicular cyst excision, including right testicle atrophy and impotence, is not yet ripe for appellate review.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA medical records.  

2.  After securing any treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee degenerative arthritis, status post left total knee replacement.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the schedule for rating disabilities of the knee, including any functional impairment caused by the Veteran's service-connected left knee degenerative arthritis, status post left total knee replacement.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available for review.

3.  The AOJ should issue a statement of the case (SOC) addressing the issue of whether a July 11, 2012, rating decision assigning a 20 percent rating for the residuals of a right testicular cyst excision, including right testicle atrophy and impotence, effective from October 26, 2010, should be revised on the grounds of CUE.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.F  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




